Title: To George Washington from Gardoqui, 19 May 1787
From: Gardoqui, Diego Maria de
To: Washington, George

 

Sir
New york 19th May 1787.

Nothing but absolute impossibility wou’d have prevented me from doing myself the honor of waiting on your Excellency upon the first good news of your Excellency’s arrivall at Philadelphia, but unluckly for me I had then two Packetts upon my hands, one of which is already at Sea, so that I was depriv’d of the so much wish’d for honor of visiting your Excellency as soon as I expectted, however the hopes of doing it immidiatly after I have dispatch’d the present business releaves part of my disapointment, & for the mean time give me leave to congratulate your Excellency on your safe arrivall, & to wish with a sincere heart that the presence of so respectable a character & of the other worthy Delegates to the Convention may succeed in arranging such meassures as may produce the happiest effects to the United States.
Beleive me Sir that such is my unfeign’d wish & that no Foreigner will feel a greater satisfaction in seeing it realiz’d than myself.
I reserve the pleasure of converssing on the subjects of your Excellency’s favor of the 1st Decre for the happy moment of waitting on your Excellency, observing by the by that you wou’d make yourself eassy on the she Ass, as my request was made to a Brother of mine who has some Interest at Court to gett permission & no doubt he will have done as a private affair of his own or mine.
I agree perfectly in what I understand of your Excellency’s letter regarding Treaties, but I wish most heartly that some resolutions of your Excellency’s State had not been taken as I fear they must have made an unhappy impression on the other side of the watter.
Give me leave to repeatt that I long for the honor of a personal acquaintance with your Excellency & that in the mean time I am with the greatest respectt & consideration Your Excellency’s most obedt & very humble Servt

James Gardoqui

